 201306 NLRB No. 62BARNES HOSPITAL1The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.2At hearing, the Employer submitted a Motion to Dismiss the pe-tition contending that the Petitioner failed to demonstrate a 30 per-
cent showing of interest. The hearing officer deferred ruling on the
motion. The Employer's Motion is denied as it has been administra-
tively determined that Petitioner's showing of interest is numerically
adequate for the unit found appropriate here. At hearing, the Em-
ployer also attempted to introduce evidence alleging a fraudulent
showing of interest. The hearing officer barred submission of such
evidence advising that submission of allegations to support a fraudu-
lent showing of interest should be made to the Regional Director
within 5 working days of the hearing. As it is well-settled that show-
ing of interest is a matter of administrative determination and not lit-
igable by the parties, the hearing officer properly barred the Employ-
er's evidence. Potomac Electric Power Company, 111 NLRB 553(1955). The Employer has failed to either timely request an adminis-
trative investigation or to submit post-hearing evidence of fraud with
respect to Petitioner's showing of interest. As such, no investigation
has been conducted. At hearing, the Employer submitted both an
oral and written offer of proof in support of its contention that a
skilled maintenance unit is inappropriate. The hearing officer prop-
erly precluded the proffered evidence from being adduced as the
Employer's contention has been specifically rejected by the Board.
Final Rule on Collective-Bargaining Units in the Health Care Indus-
try, 29 CFR Part 103, 54 Fed. Reg. 16336, 16347±16348, 284
NLRB 1579, 1596±1597 (1989); St. Margaret Memorial Hospital,303 NLRB No. 146 at fn. 4 (1991). At hearing, the Employer also
made an oral offer of proof concerning clerical employees based on
``extraordinary circumstances.'' The hearing officer properly rejected
the offer of proof, where the Rule delineates a separate unit of busi-
ness office clericals and the Employer has offered to present no facts
establishing extraordinary circumstances warranting a deviation from
the units established by the Rule.3The Employer, Barnes Hospital, a Missouri not-for-profit cor-poration, with its principal hospital complex, the only facility in-
volved here, located at One Barnes Hospital Plaza, St. Louis, Mis-
souri, is engaged in the operation of an acute care hospital. The Em-
ployer annually derives gross revenues in excess of $250,000, and
annually purchases and receives at its St. Louis, Missouri facility
products, goods, and materials valued in excess of $50,000 directly
from points located outside the State of Missouri.Barnes Hospital and Miscellaneous Drivers, Help-ers, Health Care and Public Employees, Local
610, affiliated with the International Brother-
hood of Teamsters, AFL±CIO, Petitioner. Case14±RC±11115January 28, 1992ORDER DENYING REVIEWBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe Employer's request for review of the RegionalDirector's Decision and Direction of Election is denied
as it raises no substantial issues warranting review.1Pertinent parts of the Regional Director's decision are
attached as an appendix.For the reasons stated by the Regional Director, weagree with his exclusion of groundskeepers from the
petitioned-for skilled maintenance unit. See also JewishHospital of St. Louis, 305 NLRB 955 (1991). We alsoagree with the Regional Director's exclusion of the
general office clerk and secretary in the engineering
department and the secretary in the design and con-
struction department as they primarily perform routine
clerical functions and do not perform any skilled main-
tenance work. The Board finds that under its Rule es-
tablishing a skilled maintenance unit, 53 FR at 33923±
33924, 284 NLRB at 1561, a skilled maintenance unit
should generally include only those employees who
perform skilled maintenance work, who fill the posi-
tion of a trainee, or who serve as helpers or assistants
to skilled maintenance employees in the performance
of their work. As the clericals in dispute here fall into
none of these categories, the Regional Director prop-
erly excluded them. Jewish Hospital. Further, in lightof the Rule, the case cited by the Employer, McLeanHospital, 234 NLRB 424 (1978), in which typists wereincluded on the basis that their clerical functions were
closely related to the work performed by skilled main-
tenance employees, is no longer dispositive and is
overruled to the extent that it is inconsistent with thisdecision. In denying review, however, we do not adopt
the Regional Director's suggestion that the clericals
belong in a business office clerical unit. Because these
clericals do not perform any typical business office
functions, such as patient billing, it may be that they
are more properly placed in a service and maintenance
unit. Last, the Board declines to reconsider St. Mar-garet Memorial Hospital, 303 NLRB 923 (1991).The Employer's request for review of the RegionalDirector's decision to deny the parties' request to
schedule an election on a date selected by the parties
and its request to supplement the request for review
with an affidavit of its employee relations manager aredenied. In view of the rescheduling of the election bythe Regional Director, the issue raised therein is moot.APPENDIX1. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.22. The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes of the
Act to assert jurisdiction here.3....GroundskeepersThe Employer employs five groundskeepers in the house-keeping department. Contrary to the Petitioner, the Employer
contends that the groundskeepers are skilled maintenance
employees and should be included in the petitioned-for unit.The record establishes that the groundskeepers are pri-marily responsible for maintaining the hospital grounds. The
primary duties of the groundskeepers are to mow grass, trim
bushes, and clear snow from the parking and walking areas,
as well as maintaining the playground equipment and outside
restrooms. The groundskeepers' duties also include maintain-
ing the equipment used to perform their job tasks. The equip-
ment for which the groundskeepers are responsible includes 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10The record establishes that the general office clerk and secretaryin the engineering department and the secretary in the design and
construction department primarily and routinely perform clerical
functions such as typing, filing and transcribing and perform no
skilled maintenance work. I shall, therefore, exclude those positions
from the unit found appropriate here.11The record is devoid of any evidence regarding the specific jobtitles or duties of supervisory personnel in the engineering and de-
sign and construction departments. Accordingly, the unit placement
of such individuals cannot be determined.diesel tractors, a tenant sweeper, lawn mowers, chainsaws,and weed eaters. Groundskeepers perform basic maintenance
on this equipment such as changing oil, filters, spark plugs,
mower blades, adjusting timing, and tuning up the equip-
ment. The groundskeepers also change hydraulic hoses and
power take-off units on the tractors. Although at least two
of the groundskeepers have performed mechanical work on
this equipment, the ability to perform such work is not a re-
quirement of the position and is not included as a require-
ment in the hospital's job description. The record also estab-
lishes that at least two of the groundskeepers perform some
welding on the equipment, however, the ability to weld is not
a requirement of the job and is not included as a requirement
in the hospital's job description. The groundskeepers also re-
pair playground equipment such as swings and monkey bars.
Repair of playground equipment involves the use of basic
hand tools such as hexagon-shaped and allen-type wrenches.The record establishes that during the winter months thegroundskeepers are responsible for snow removal, which in-
volves removing the mower decks and replacing them with
snow plows. The groundskeepers set the timing and zones in
the automatic sprinkler system for watering the hospital
grounds. When the sprinkler system malfunctions, the
groundskeepers remove bushes, shrubs, and dirt from the
sprinkler system in order to allow the plant engineering per-
sonnel to perform repairs. Similarly, the groundskeepers dig
around faulty piping in order to expose the piping allowing
the plumbers to repair the plumbing system.Generally, the groundskeepers spend 30 percent of theirtime maintaining the equipment they use during the summer
and approximately 50 percent of their time performing cor-
rective and preventive maintenance during the winter. The
groundskeepers are directed by a head groundskeeper who
reports directly to the director of housekeeping. In order to
become a groundskeeper, an individual must have a high
school education, 2 to 3 years experience, and possess the
ability to perform basic maintenance of the groundskeeping
equipment. The record also establishes that there is a training
position for groundskeepers at the custodial level which is a
pay grade level 23. The training requires a lengthy regimen
in order to learn to operate the equipment. The position does
not require trade or vocational school and does not requireextensive mechanical skills. The groundskeeper is classified
as a pay grade level 33.In view of the above evidence and the record as a whole,including the fact that the groundskeeper is not required to
have formal training in a vocational or trade school, and thatthe primary functions of the groundskeeper are to maintainthe outside grounds of the hospital, including mowing grass
and plowing snow, and that the functions of the
groundskeepers are of a routine nature, and despite the fact
that the groundskeepers perform light maintenance on the
groundskeeping equipment, that two groundskeepers have
welding ability, that two groundskeepers have replaced hy-
draulic parts and power take-off on equipment, I find the
groundskeepers are not skilled maintenance employees or the
trainee, helper, or assistant of skilled maintenance employees,
and I shall, therefore, exclude the position of the
groundskeeper from the skilled maintenance unit here.Accordingly, pursuant to the Board's Final Rule on Col-lective-Bargaining Units in the Health Care Industry, the fol-
lowing employees of the Employer constitute a unit appro-
priate for the purposes of collective bargaining within the
meaning of Section 9(b) of the Act:All skilled maintenance employees, includingauto/control technician, lead maintenance worker, main-
tenance worker, maintenance worker--A, maintenance
workerÐB, mechanicÐC, master mechanic, store-
keeper, bio-medical electronic technician I, bio medical
electronic technician II, bio-medical electronic techni-
cian III, bio-medical equipment specialist IV, bio-med-
ical equipment specialist, electronic techinican I, elec-
tronic techinican II, electronic technician IV, lab equip-
ment specialist, laser elect-optics equipment technician,
support services electronic technician, technical devel-opment coordinator, carpet installer, construction ap-
prentice, construction journeyman, upholsterer I, and
upholsterer II, employed by the Employer at its St.
Louis, Missouri facility, EXCLUDING BAS operator,
systems analyst, office clerical10and professional em-ployees, guards, and supervisors11as defined in theAct, and all other employees.